Title: To Thomas Jefferson from William Short, 25 February 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam Feb. 25. 1791.

I received a few hours after the departure of my last letter an account of the additional articles decreed by the national assembly relative to tobacco. I mentioned to you that the cultivation in France was allowed, that its importation in the manufactured state was prohibited and permitted in leaves subject to a duty of twenty-five livres the quintal, except when in French vessels coming immediately from America, then to pay only three fourths of that duty. Two other articles have since been decreed as follows.

1. Le tabac en feuilles provenant de l’etranger, pourra être mis en entrepôt pendant un an dans les magasins de la regie qui seront destinés à cet usage et re-exporté à l’étranger sans payer aucun droit.
2. Une regie nationale fera fabriquer et vendre du tabac au profit du tresor public et payera les mêmes droits que les particuliers.

The committee had proposed that the tobacco imported by the regie should be exempted from duty: but the assembly rejected it by the amendment underlined. The article respecting licenses of manufacture and retail was not decided when my last letters left Paris. It is possible that the post which will arrive this evening after the English mail, in which this letter goes, shall have set off, may bring an account of its decision.
The object which seems most to agitate the minds of the people in Paris at present is the determination of the Kings aunts to go to Rome. The municipality denounced it to the King, who in his answer quoted the declaration of rights which allowing every citizen to go and come as he pleased, permitted his aunts of course to pursue their journey.—Since then every thing has been done to alarm them with respect to the dangers of their journey. Still they seem to persevere and preparations are making for it. It is remarkable that for some time past those who are considered as the greatest enemies to liberty have been obliged most often to invoke the declaration of rights and the principles of the constitution. They in general however invoke them in vain. The acts of tyranny exercised by the people assembled or by their municipal or legislative representatives are considered for the most part as legitimate, by a kind of subversion of all the ideas of true liberty. This will necessarily last until the government becomes organised and the powers of its different branches defined. I confess however I cannot  form a conjecture when that will be, as it appears to me, it will require some unforeseen event to dispose the national assembly to disgorge all the powers which they have swallowed. I take it for granted however that will happen, and that the present deplorable state of anarchy will be succeeded, either at a greater or less price, by a free constitution.
It is said that the Russian troops, contrary to general expectation, have gone into winter quarters, and that Prince Potemkin has returned to Petersburg to have a personal interview with the Empress.
The conferences of Szistow for the confirmation of the peace between the Emperor and the Porte after having met with some delay, on account of unexpected pretensions, are said to be now in activity, with a probability of success. Yet there seems no doubt from the present good understanding between the two Imperial Cabinets, that if war continues, and new actors mount the stage on the side of the Porte, Russia will also be aided by Austria.
I hoped to have received the form of the obligations (to be given on behalf of the U.S. for the loan made here) so as to have sent a copy by this post to the Secretary of the Treasury. It is now making out by the notary who has promised it for several days past without keeping his word. As soon as I shall have signed them I shall return to Paris, the term prescribed for my stay here having expired.—I have the honor to be, with sentiments of the most perfect respect and attachment, Dear Sir, Your most obedient and most humble Servant,

W: Short

